--------------------------------------------------------------------------------

EXHIBIT 10.5
 
STOCK OPTION AGREEMENT
(Incentive Stock Option)
 
THIS OPTION AGREEMENT is made and entered into as of _____________, by and
between AIR METHODS CORPORATION (the "Company") and ___________________ (the
"Optionee") (together, the "Parties").
 
RECITALS:
 
I.           On August 2, 2006, the stockholders of the Company approved the
Company’s 2006 Equity Compensation Plan, as amended on August 6, 2009 (the
"Plan"), which provides that Employees, Non-Employee Directors and Consultants
of the Company and its subsidiaries may receive options to purchase Common Stock
of the Company.
 
II.          The Plan permits the granting of incentive stock options, which
conform to the requirements of Section 422 of the United States Internal Revenue
Code of 1986, as amended (the "Code"), and non-incentive stock options, which do
not qualify as incentive stock options under that Section.
 
III.         The Optionee has been selected to receive an incentive stock option
pursuant to the Plan.
 
IV.         The Optionee is desirous of obtaining the stock option on the terms
and conditions herein contained.
 
AGREEMENT:
 
IT IS THEREFORE agreed by and between the Parties, for and in consideration of
the premises and the mutual covenants herein contained and for other good and
valuable consideration, as follows:
 
1.           The Company has granted to the Optionee, on ____________, an option
to purchase _______ shares of Common Stock of the Company (the "Option”) upon
the terms and conditions herein set forth and subject to the terms and
conditions of the Plan.  The Option is granted as a matter of separate
agreement, and not in lieu of any regular or special compensation for services.
 
2.           The purchase price of the shares which may be purchased pursuant to
the Option is $_____ per share, which is, in the opinion of the Company, not
less than the fair market value of the shares on the date the Option was granted
as specified in paragraph 1.
 
3.           Unless sooner terminated or modified under the provisions of this
Agreement, the Option shall continue and shall automatically expire at midnight
on ___________, the fifth anniversary of the Option grant.
 
4.           The Option may be exercised by the Optionee to purchase the total
number of shares specified in paragraph 1 as follows: [_________________ ]
 
 
1

--------------------------------------------------------------------------------

 
 
The Optionee need not exercise any part of the Option when it becomes
exercisable, but may accrue the fractional increments described above and
exercise them in any later period, prior to expiration of the Option.
 
5.           If the Optionee's employment with the Company or a participating
subsidiary of the Company shall terminate for any reason other than the
Optionee's disability, the Option, to the extent then exercisable as provided in
paragraph 5, shall remain exercisable after the termination of his employment
for a period of three months.  If the Optionee's employment is terminated
because the Optionee is disabled within the meaning of Section 22(e)(3) of the
Code, the Option, to the extent then exercisable as provided in paragraph 4,
shall remain exercisable after the termination of his employment for a period of
twelve months.  If the Option is not exercised during the applicable period, it
shall be deemed to have been forfeited and of no further force or effect.
 
6.           In the event of the Optionee’s death, the Option may be exercised
by the personal representative of the Optionee’s estate or, if no personal
representative has been appointed, by the successor or successors in interest
determined under the Optionee’s will or under the applicable laws of descent and
distribution.  The Option may not be transferred, assigned, encumbered or
alienated in any way by the Optionee except pursuant to a qualified domestic
relations order as defined by the Code, Title I of the Employee Retirement
Income Security Act, or the rules thereunder, and any attempt to do so shall
render the Option and any unexercised portion thereof, at the discretion of the
Company, null and void and unenforceable by the Optionee.
 
7.           The Option may be exercised in whole or in part by delivering to
the Company written notice of exercise together with payment in full for the
shares being purchased upon such exercise.
 
8.           The Company will, upon receipt of said notice and payment, issue or
cause to be issued to the Optionee (or to his personal representative or other
person entitled thereto) a stock certificate for the number of shares purchased
thereby. The Optionee may designate a member of the Optionee's immediate family
as a co-owner of the said shares.
 
9.           The Company may, in its discretion, file and maintain effective
with the Securities and Exchange Commission a Registration Statement on Form S-8
under the Securities Act of 1933, as amended (the "Act"), covering the sale of
the optioned shares to Optionee upon exercise of the Option.  If, at the time of
exercise, the Company does not have an effective Registration Statement on file
covering the sale of the optioned shares, the Optionee represents and agrees
that:  (i) the Option shall not be exercisable unless the purchase of optioned
shares upon the exercise of the Option is pursuant to an applicable effective
registration statement under the Act, or unless in the opinion of counsel for
the Company, the proposed purchase of such optioned shares would be exempt from
the registration requirements of the Act, and from the qualification
requirements of any state securities law; (ii) upon exercise of the Option, he
will acquire the optioned shares for his own account for investment and not with
any intent or view to any distribution, resale or other disposition of the
optioned shares; (iii) he will not sell or transfer the optioned shares, unless
they are registered under the Act, except in a transaction that is exempt from
registration under the Act, and each certificate issued to represent any of the
optioned shares shall bear a legend calling attention to the foregoing
restrictions and agreements.  The Company may require, as a condition of the
exercise of the Option, that the Optionee sign such further representations and
agreements as it reasonably determines to be necessary or appropriate to assure
and to evidence compliance with the requirements of the Act.
 
 
2

--------------------------------------------------------------------------------

 
 
10.         If the Company or its stockholders enter into an agreement to
dispose of all, or substantially all, of the assets or outstanding capital stock
of the Company by means of a sale or liquidation, or a merger or reorganization
in which the Company is not the surviving corporation, any unexercised portion
of the Option as of the day before the consummation of such sale, liquidation,
merger or reorganization shall for all purposes under this Agreement become
exercisable in full as of such date even though the anniversary dates, as
provided in paragraph 4, have not yet occurred.
 
11.         In consideration of the granting by the Company of the Option, the
Optionee hereby affirms that he has a present intention to remain in the employ
and service of the Company for the period that this Option continues.  This
affirmation, however, shall confer no right on the Optionee to continue in the
employ of the Company, nor interfere in any way with the right of the Company to
discharge the Optionee at any time for any reason whatsoever, with or without
cause.
 
12.         The Optionee shall have no rights as a stockholder with respect to
the shares of Common Stock which may be purchased pursuant to the Option until
such shares are issued to the Optionee.
 
13.         This Agreement is entered into and shall be governed by, construed
and enforced in accordance with the laws of the State of Colorado.
 
14.         The terms and conditions contained in the Plan, as it may be amended
from time to time hereafter, are incorporated into and made a part of this
Agreement by reference, as if the same were set forth herein in full, and all
provisions of the Option are made subject to any and all terms of the Plan.
 
                IN WITNESS WHEREOF, the parties have hereunto affixed their
signatures in acknowledgment and acceptance of the above terms and conditions on
the date first above set forth.
 

 
AIR METHODS CORPORATION
     
 
By:
     
Trent J. Carman
   
Chief Financial Officer and Corporate Secretary
              name

 
 
3

--------------------------------------------------------------------------------